Exhibit 10.1

NOTICE OF BREACH AND DEMAND FOR DISPUTE RESOLUTION

We make reference to the Clinical Development and License Agreement, dated as of
July 14, 2005, among BioDelivery Sciences International, Inc., (“BDSI”),
Clinical Development Capital LLC (together with its successors and assigns,
including, without limitation, CDC IV, LLC, collectively, “CDC”), and Arius
Pharmaceuticals, Inc. (such agreement, as amended, the “CDLA”). All capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the CDLA.

BDSI hereby gives notice to CDC that: (i) CDC is in material breach of the CDLA
and (ii) therefore, BDSI demands that the parties immediately proceed to address
CDC’s material breaches in accordance with the provisions of Articles 2 and 11
and all other applicable provisions of the CDLA and any related agreements
between CDC, BDSI and any affiliates of BDSI.

CDC has breached the CDLA in several ways to the significant detriment of BDSI
and its stockholders, including, without limitation:

1. CDC violated the CDLA when, without knowledge or consent of BDSI, CDC, using
proprietary and confidential information of BDSI protected by the terms of the
CDLA, made an offer in May 2006 to acquire, directly from BDSI’s licensor, the
remaining interest in BEMATM Fentanyl and/or the BEMATM technology for its own
financial benefit. In so doing, CDC: (i) used BDSI confidential information in
violation of Article 7 of the CDLA, (ii) materially and adversely interfered
with BDSI’s contractual relationship with its licensor and (iii) caused BDSI to
expend significant and unnecessary financial and other resources to acquire the
BEMATM technology for itself.

2. CDC has repeatedly and willfully refused to: (i) convene or designate its
representatives to the Development Committee, despite BDSI’s numerous requests
to do so and (ii) respond to repeated requests from BDSI for collaboration with
BDSI management on the BEMATM Fentanyl program as provided for under the CDLA.

3. CDC has willfully refused (despite BDSI’s requests) to comply with the
negotiated dispute resolution provisions of the CDLA. In so doing, CDC has
caused BDSI to expend significant and unnecessary financial and other resources
in defending itself from CDC’s unwarranted attacks on BDSI’s management and
board of directors.

BDSI hereby demands that CDC immediately comply with all provisions of the CDLA
and related agreements and further demands that the foregoing and all claims
under the CDLA be submitted immediately for resolution pursuant to the dispute
resolution mechanisms set forth in the CDLA. BDSI reserves all its rights and
remedies against CDC, and its officers, directors, members, managers,
controlling persons and affiliates, including with respect to breaches not
enumerated.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and Chief Executive Officer